Citation Nr: 0533611	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  04-34 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for cervical spine 
strain with arthritis, currently rated as 30 percent 
disabling.

2.  Entitlement to a compensable evaluation for myositis of 
the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and A.K. 




ATTORNEY FOR THE BOARD

J. Rose, Counsel


INTRODUCTION

The veteran had active service from October 1947 to July 1956 
and September 1956 to December 1967. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  In December 2005, the veteran testified before 
the undersigned Judge by videoconference hearing.  The Board 
also granted the veteran's motion for advancement on the 
docket in December 2005. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his testimony before the undersigned Judge, the veteran 
indicated that he was receiving treatment for his cervical 
spine disability and left foot disability from private 
examiners in Laughlin, Nevada.  Specifically, he receives 
treatment from Dr. Nayer, Dr. Crampton, Dr. Locke, and Dr. 
Cunningham.  The claims file does not include records from 
these providers.  Records from these providers should be 
obtained before adjudication on the merits.  

The last examination of the veteran's cervical spine and left 
foot was in October 2003.  At the hearing, the veteran 
essentially testified that his cervical spine and left foot 
disabilities have worsened since his last VA examination.  
His representative requested a contemporaneous examination be 
afforded to the veteran to give a more accurate description 
of his current physical condition.  The Board agrees and 
therefore, these claims warrant a new VA examination to 
consider the current condition of the veteran's cervical 
spine and left foot disabilities.  38 C.F.R. § 3.159 (2005); 
see also VAOPGCPREC 11-95 (1995) (a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AMC/RO should contact the veteran 
and request necessary authorization 
release forms to contact Dr. Nayer, Dr. 
Crampton, Dr. Locke, and Dr. Cunningham. 
Thereafter, the AMC should contact these 
doctors and request all clinical records 
pertaining to the veteran's cervical 
spine disability and left foot 
disability.  If any of these records are 
not available, statements documenting 
such from the provider should be placed 
in the claims file and the veteran should 
be notified.

2.  After completion of the above, the 
AMC/RO should schedule the veteran for a 
VA medical examination to ascertain the 
nature, extent, and current severity of 
his cervical spine strain with arthritis 
and myositis of the left foot.  The 
claims folder must be made available to 
and reviewed by the examiner pursuant to 
conduction and completion of the 
examination.  The examination must 
include complete range of motion studies 
and neurological findings.  All other 
indicated studies should be accomplished.

The examiner(s) should determine whether 
the cervical spine and left foot exhibit 
weakened movement, excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  Finally, the examiner 
should express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  
Explanation for all opinions should be 
provided, including a discussion of 
evidence relied on for opinions.  

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC/RO 
should review the claims file and re-
adjudicate the veteran's increased 
evaluation claims.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HOLLY E. MOEHLMANN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


